COURT OF APPEALS
                                  SECOND DISTRICT OF TEXAS
                                       FORT WORTH

                                       NO. 02-12-00440-CV


Aundra Conyer                              §    From County Court at Law No. 3

                                           §    of Tarrant County (2011-004066-3)
v.
                                           §    April 30, 2014

Josue Reyes                                §    Opinion by Justice Gardner

                                          JUDGMENT

      This court has considered the record on appeal in this case and holds that there was no

error in the trial court’s judgment. It is ordered that the judgment of the trial court is affirmed.

      It is further ordered that Appellant Aundra Conyer shall pay all costs of this appeal, for

which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Anne Gardner_______________________
                                           Justice Anne Gardner